      Case 2:17-cv-00370 Document 142 Filed on 10/27/20 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             October 29, 2020
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

BENJAMIN FRANKLIN,                         §
                                           §
         Plaintiff,                        §
VS.                                        §   CIVIL NO. 2:17-CV-370
                                           §
BEEVILLE CITY, TEXAS, et al,               §
                                           §
         Defendants.                       §




                       ORDER AND FINAL JUDGMENT

       On August 7, 2020, this Court adopted the Magistrate Judge’s Memorandum
and Recommendation, granted Defendants’ motion for summary judgment, and
dismissed Plaintiff Benjamin Franklin’s (“Franklin”) claims. Dkt. No. 129.
       Franklin filed a motion to alter judgment. Dkt. No. 130. The Magistrate
Judge issued a Memorandum and Recommendation to Deny Franklin’s Motion to
Alter Judgment. Dkt. No. 131. Franklin filed objections to the Memorandum and
Recommendation regarding the Motion to Alter Judgment. Dkt. No. 132. The
Magistrate Judge states that Franklin only makes conclusory assertions that his
complaint was wrongfully dismissed, and he fails to make specific argument
regarding the motion to alter judgment. Dkt. No. 131. Franklin’s objections state
there were discovery violations by Defendants. Dkt. No. 132.
       Franklin’s objections are frivolous and unrelated to his motion to alter
judgment. See Battle v. United States Parole Comm’n, 834 F.2d 419 (5th Cir. 1987).
The Court OVERRULES Franklin’s objections, Dkt. No. 132. The Court ADOPTS
the Magistrate Judge’s Memorandum and Recommendation in its entirety, Dkt. No.
131, and DENIES Franklin’s Motion to Alter Judgment, Dkt. No. 130.




1/2
      Case 2:17-cv-00370 Document 142 Filed on 10/27/20 in TXSD Page 2 of 2




       Following this Court’s order granting summary judgment and dismissing all
remaining claims in this action, Dkt. No. 129, the Court DIRECTS the Clerk of the
Court to enter Final Judgment and close the case.



       SIGNED this 27th day of October, 2020.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




2/2
